620 So. 2d 1104 (1993)
GEORGE J. KARR, D.D.S., P.A., and George J. Karr, D.D.S., individually, Appellants,
v.
Lynn SELLERS, Appellee.
No. 93-0505.
District Court of Appeal of Florida, Fourth District.
June 30, 1993.
*1105 Vanessa A. Reynolds of Santone & Eyler, P.A., Fort Lauderdale, for appellants.
Ibis J. Hillencamp and Claire Ford of Ira H. Leesfield, P.A., Miami, for appellee.
PER CURIAM.
This is the second time that this case has been before this court. In closed case no. 92-2159, the present appellants filed an appeal seeking review of an order of the trial court striking their pleadings and denying their motion for reconsideration. That appeal was voluntarily dismissed.
Appellants now seek review, pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iv), of a subsequent non-final order which determines liability in favor of appellee and finds appellants in default. The current order states that the trial court had previously stricken appellants' pleadings for failure to submit a corroborating medical expert's opinion to the presuit response rejecting appellee's claim, as required by section 766.203(3), Florida Statutes. The current notice of appeal does not list the previous order striking the pleadings and neither party addresses our concern of whether the court presently has jurisdiction to review that order.
Upon the issue raised by the parties, we conclude the trial court did not err in entering a default, having previously stricken appellants' pleadings. Accordingly, we affirm.
As to whether this court presently has jurisdiction to review the trial court's previous order striking appellants' pleadings, we conclude it does not, the appropriate means of review being plenary, pursuant to rule 9.110(h). Our affirmance here does not preclude seeking that review.
GLICKSTEIN, C.J., HERSEY, J., and DOWNEY, JAMES C., Senior Judge, concur.